Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As per claim 21, the prior art on record fails to teach establishing, via the portal service processor, based on said communication, a mobile profile at a network location associated with the portal service, said mobile profile initially comprising information indicating characteristics of the mobile device, the information further indicating capabilities of the mobile device that are associated with and based on a service provided by the portal service, monitoring, via the portal service processor, online activities of the mobile device, said monitoring comprising identifying communications associated with the mobile device and comparing characteristics of each communication to the information stored in said mobile profile, identifying, via the portal service processor, changes to the mobile device based on said monitoring and updating, via the portal service processor, said mobile profile to include information related to said changes, said updated mobile profile comprising current characteristics and capabilities of the mobile device in combination with all the elements in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444